DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/04/2022 has been entered.  Claims 25-27, 31-34 and 36-37 are pending and the subject of this NON-FINAL Office Action.  

Note on Interview
An automated interview request was received on 12/21/2021.  The Examiner attempted to call Applicant’s Representative on 12/23/2021, but no return call was received.

Claim Rejections - 35 USC § 112- Indefiniteness - Maintained
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 25-36 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  
B. “Dispensing Controller”
In claim 25, the metes and bounds of “dispensing controller” are unclear because the specification never describes or provides exemplary structures for dispensing controllers configured to “meter an amount of fluidized particles dispensed onto the carrier substrate” or “control the uniformity of material in the plurality of material storage devices.”  Instead, the 

    PNG
    media_image1.png
    63
    116
    media_image1.png
    Greyscale
.
From this vague figure, it is impossible to determine how the generic “dispensing controller” is configured to “meter an amount of fluidized particles dispensed onto the carrier substrate” or “control the uniformity of material in the plurality of material storage devices.”  Item 22 looks like it could be depicting a wheel of some sort, but there is no other structure provided, much less any connection between particular structural features of item 22 and the functions of “meter an amount of fluidized particles dispensed onto the carrier substrate” or “control the uniformity of material in the plurality of material storage devices.”  
	For purposes of prior art, the Office interprets the “dispensing controller” as anything round as in item 22 of Figure 16.
	Response to Arguments
	The Office is not convinced of error by Applicants arguments in the RCE filed 01/04/2022 because Applicants fail to address the indefiniteness rejections as to “dispensing controller,” which is now included in claim 1.

New Grounds of Rejection - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 25-27, 31-34 and 36-37 are rejected under 35 U.S.C. § 103 as being unpatentable over HAYS (US 2016/0243764), in view of HANSON (US 2013/0077997) and BATCHELDER (US 2019/0202125, effective filing 12/29/2017).
	As to claims 25 and 27, HAYS teaches a three-dimensional, additive manufacturing system comprising: a printer module to form a sequence of patterned single-layer objects on a carrier substrate, the printer module comprising a plurality of material storage devices and a plurality of dispensing devices corresponding to one of the plurality of material storage devices (Figs. 1, 2, 6); and a compaction device 36 located at a distance from the plurality of material storage devices and the plurality of dispensing devices downstream from the plurality of dispensing devices, the compaction device being configured to apply a controlled pressure orthogonal to the carrier substrate to increase a compaction of a material deposited by the plurality of dispensing devices to a predetermined compaction range (36 shown as roller that is used to pressure/fuse toner to medium 32; Fig. 1, paras. 0048, 0050, 0059, 0061).  The following structures are material storage devices and corresponding dispensing devices because they are the same structures as shown in the instant figures (compare HAYS Figs 1-2 to instant Fig. 16):

    PNG
    media_image2.png
    637
    734
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    470
    717
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    333
    493
    media_image4.png
    Greyscale

Instant Fig. 16
Further as to claim 25, HAYS teaches dispensing controller (wheels/DD in Figs. 1, 2, 6).
	As to claims 26 and 37, HAYS teaches jetted binder printer with radiant energy source 74/75 (paras. 0007, 0073-78).
	As to claim 31, HAYS teaches a roller (drum 12; Figs. 1, 2, 6).
	As to claim 33, HAYS teaches controller configured to control the predetermined compaction range of each material layer (development system 26 with wheels/DD in Figs, 1-2, 6 that control thickness of toner for downstream fusing roller 36; para. 0048, for example).
	As to claim 36, this only states an intended result of the compaction device and fails to recite any further structures for the “compaction device.”  Claim 36 states that “the compaction device is configured to compact the material to a density of at least 40% of a theoretical density.”  Nothing in the claims or specification require a specific “theory.”  Thus, the theoretical density is any subjective density.  It is also noted that the specification indicates that using the generically-claimed “compaction device” necessarily results in the result of claim 36.  Thus, claim 36 is rejected for the same reasons as claim 25 because the intended results fails to distinguish over the prior art.
	HAYS does not explicitly teach dispensing devices configured to dispense fluidized

	However, both HANSON and BACHTELDER demonstrate that fluidized print materials were regularly used instead of solid powders in the same 3D printing technique.  HANSON teaches 
Development station 48 may function in a similar manner to single or dual component development systems and toner cartridges used in 2D electrophotography systems. For example, development station 48 may include an enclosure for retaining the charged part material 54, and one or more devices for transferring the charged part material 54 to surface 36, such as conveyor, fur brushes, paddle wheels, rollers, and/or magnetic brushes. Suitable materials for part material 54 may vary depending on the desired part properties, such as one or more thermoplastic resins. Examples of suitable thermoplastic resins for part material 54 include polyolefins, polyester, nylon, toner materials (e.g., styrene-acrylate/acrylic materials), and combinations thereof. In dual-component arrangements, part material 54 may also include a carrier material with the thermoplastic resin(s). For example, the carrier material may be coated with an appropriate material to triboelectrically charge the thermoplastic resin(s) of part material 54. In an alternative example, the carrier material may be coated with the thermoplastic resin(s) of support material 46

(para. 0027).  Similarly, BACHTELDER teaches “The EP engines 12 use the charged particle material (e.g., polymeric or thermoplastic toner), generally referred to herein as 66, to develop or form the layers 22” (para. 0052), which includes “thermoplastic-based powder” (para. 0088).  In addition, HAYS teaches that fluidized powders were known options (paras. 0065-73).  Thus, the prior art demonstrates that fluidized print materials were regularly used instead of solid powders in the same 3D printing technique as HAYS.
	HANSON and BACHTELDER also teach the following elements of the claims.
	As to claim 25, HANSON teaches a three-dimensional, additive manufacturing system comprising: a printer module to form a sequence of patterned single-layer objects on a carrier substrate, the printer module comprising a plurality of material storage devices and a plurality 

    PNG
    media_image5.png
    579
    758
    media_image5.png
    Greyscale


    PNG
    media_image4.png
    333
    493
    media_image4.png
    Greyscale


As to claim 25 HANSON teaches dispensing controller configured to meter or control uniformity of powder material (wheels/DD in Fig. 7; paras. 0026-27, 0077-82).
	As to claim 26, HANSON teaches jetted binder printer (para. 0002).
	As to claim 27, HANSON teaches materials in the plurality of material storage devices are different than one another (paras. 0023, 0026-27).
	As to claim 31, HANSON teaches dispensing device is a roller (DD in annotated Fig. 7, above is a roller/wheel).
	As to claim 32, HANSON teaches fluidized powder (paras. 0026-27, 0077-82).
	As to claim 33, 0026-27, 0077-82 teaches dispensing controller configured to control the predetermined compaction range of each material layer (development stations 648 and 740 with wheels/DD in Fig. 7 that control thickness of toner for downstream compaction device 617/616; paras. 0026-27, 0077-82, for example).
	As to claim 34, HANSON teaches compaction/pressure plate assembly 617/616 (Fig. 7).
	As to claim 36, this only states an intended result of the compaction device and fails to recite any further structures for the “compaction device.”  Claim 36 states that “the compaction device is configured to compact the material to a density of at least 40% of a theoretical density.”  Nothing in the claims or specification require a specific “theory.”  Thus, the theoretical density is any subjective density.  It is also noted that the specification indicates that using the generically-claimed “compaction device” necessarily results in the result of claim 36.  Thus, claim 36 is rejected for the same reasons as claim 25 because the intended results fails to distinguish over the prior art.


    PNG
    media_image6.png
    587
    551
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    413
    747
    media_image7.png
    Greyscale


    PNG
    media_image4.png
    333
    493
    media_image4.png
    Greyscale

Instant Fig. 16
As to 25 BATCHELDER teaches dispensing controller configured to meter or control uniformity of powder material (wheels/DD in Fig. 2; paras. 0051-52, 0056-57).  Paragraph 0057 also states “Each development station 58 may also include one or more devices for transferring the charged particles of the support material 66p or 66s to the surface 46, such as conveyors, fur brushes, paddle wheels, rollers, and/or magnetic brushes.”
	As to claim 26, BATCHELDER teaches jetted binder printer (para. 0003).
	As to claim 27, BATCHELDER teaches materials in the plurality of material storage devices are different than one another (para. 0055, for example, describing “each development station 58 may include an enclosure for retaining the part material 66p or the support material 66s, and carrier particles”).

	As to claim 32, BATCHELDER teaches fluidized powder (binder jetting; para. 0003).
	As to claim 33, BATCHELDER teaches dispensing controller configured to control the predetermined compaction range of each material layer (development stations 648 and 740 with wheels/DD in Fig. 7 that control thickness of toner for downstream compaction device 617/616; paras. 0026-27, 0077-82, for example).
	As to claim 34, BATCHELDER teaches compaction/pressure plate assembly 70 (Fig. 1).
	As to claim 36, this only states an intended result of the compaction device and fails to recite any further structures for the “compaction device.”  Claim 36 states that “the compaction device is configured to compact the material to a density of at least 40% of a theoretical density.”  Nothing in the claims or specification require a specific “theory.”  Thus, the theoretical density is any subjective density.  It is also noted that the specification indicates that using the generically-claimed “compaction device” necessarily results in the result of claim 36.  Thus, claim 36 is rejected for the same reasons as claim 25 because the intended results fails to distinguish over the prior art.

Claim 34 is rejected under 35 U.S.C. § 103 as being unpatentable over HAYS (US 2016/0243764), in view of HANSON (US 2013/0077997) and BATCHELDER (US 2019/0202125, effective filing 12/29/2017) and SHAFIR (US 2019/0134706, effective filing 11/07/2017).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to substitute familiar compaction plates for the compaction roller of HAYS 
As to claim 25 HAYS teaches the elements of this claim as explained above.
HAYS does not explicitly teach wherein the compaction device comprises a pressure plate assembly.
However, a skilled artisan would have been motivated to substitute pressure plate assembly for the pressure roller of HAYS to achieve the same compaction purpose in the same 3D electrophotography printers.  HANSON teaches 3D electrophotography printers with compaction plate (compaction device 617/616; Fig. 7, paras. 0077-82); as does BATCHELDER (compaction device 70; Fig. 1, paras. 0006, 0067-76, 0086-87, 0092-93); and SHAFIR (compaction device 1120; Figs. 2, 11, 12, paras. 0124-26, 0128, 0132).  In other words, HANSON, BATCHELDER and SHAFIR demonstrate that a skilled artisan would have been motivated to substitute pressure plates for the rollers of HAYS to achieve the same compaction purpose.
In sum, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to substitute familiar compaction plates for familiar compaction rollers in 3D electrophotography printers to achieve the same compaction purpose a reasonable expectation of success.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY TSUI whose telephone number is (571)272-1846. The examiner can normally be reached Monday - Friday, 10am- 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH S DEL SOLE can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUNG-SHENG M TSUI/Primary Examiner, Art Unit 1743